Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-13-00580-CR

                                             Fernando DIAZ,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR6800A
                            Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice

Delivered and Filed: October 23, 2013

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain,

and the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; therefore, the trial court’s certification accurately reflects that the

underlying case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).
                                                                                       04-13-00580-CR


       Rule 25.2(d) of the Texas Rules of Appellate Procedure states “The appeal must be

dismissed if a certification that shows the defendant has a right of appeal has not been made part

of the record under these rules.” TEX. R. APP. P. 25.2(d).

       On September 11, 2013, we ordered that this appeal would be dismissed pursuant to rule

25.2(d) unless an amended trial court certification showing that the appellant has the right of appeal

was made part of the appellate record by October 11, 2013. See TEX. R. APP. P. 25.2(d), 37.1; see

also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174

(Tex. App.—San Antonio 2003, no pet.). No response was filed.

       In the absence of an amended trial court certification showing that the appellant has the

right of appeal, Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, the appeal is

dismissed.


                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-